Citation Nr: 1203617	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his August 2008 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board - in other words a Travel Board hearing.  He has since in September 2011 withdrawn his hearing request, however, indicating instead that he wanted his case forwarded on to the Board without further delay.  38 C.F.R. § 20.704(e) (2011).

But his claim requires further development before being decided, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran asserts that he suffers from PTSD on account of the traumatic experiences ("stressors") he had in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM-IV) (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

VA treatment records from September 2005 confirm the Veteran has received this required diagnosis of PTSD.  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV criteria; VA adjudicators must effectively presume the diagnosis of PTSD was in accordance with the DSM-IV, both insofar as the sufficiency and adequacy of the claimed stressors that predicated this diagnosis.  Therefore, the Veteran has met this preliminary requirement of at least establishing he has this claimed condition.  See Cohen, 10 Vet. App. 140-41.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, resolution of this claim turns instead on whether this PTSD diagnosis is attributable to the events the Veteran says occurred during his military service, especially while stationed in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's alleged stressors were not independently verified and, alternatively, it was not established that he had engaged in combat against enemy forces such that this objective verification was not required to support this diagnosis.  See 38 C.F.R. § 3.304(f)(2) (formerly (f)(1)); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  This determination was based on a review of his military personnel records, including his DD Form 214, which did not show he was awarded any decorations or commendations commonly associated with valor or heroism while engaged in combat with an enemy force.  It was noted that he had received the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal, which, although very commendable in their own right, are not per se indications that he engaged in combat against an enemy force.  His service medals do not rise to the level of specifically corroborating combat in Vietnam.  Also, none of his other service personnel records indicates he was involved in combat, as he alleges.  His military occupational specialty (MOS) was central office telephone switchboard operator, so not prima facie evidence of combat experience.  And the record does not contain buddy statements from other servicemen who might be able to corroborate the details of his alleged stressors. 

Therefore, since his official service personnel records do not indicate he received any medals, badges, wounds, or decorations specifically denoting combat against enemy forces (see VAOPGCPREC 12-99 (October 18, 1999)), credible evidence is needed to verify his alleged stressors.  38 C.F.R. § 3.304(f)(2); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

According to his December 2005 statement, he is alleging the following stressors:  (1) being involved in firefights with local Vietcong (i.e., VC) units while assigned to the 595th Signal Company HQ, 2nd Signal Group in February 1967; (2) experiencing an attack by a large VC unit while on convoy to Saigon in March 1967; (3) experiencing mortar and rocket attacks three to four nights per week from enemy troops from April 1967 to February 1968; and (4) during one of these attacks, being knocked to the ground by a 122-millimeter rocket and learning or observing that two other servicemen were wounded.

The RO determined the Veteran did not provide enough detail and information to allow verification of these alleged stressors.

New regulations regarding PTSD found at 38 C.F.R. § 3.304(f)(3), however, which took effect as of July 13, 2010, so during the pendency of this appeal, state that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (July 13, 2010). 

But, significantly, this most recent regulation amendment has no impact on PTSD stressors claimed, as here, to have been experienced during combat, or while interned as a prisoner of war (POW), or the result of personal or sexual assault since there already are special provisions, exceptions, etc., for these other type claims.  See 38 C.F.R. § 3.304(f)(2), (f)(4), and (f)(5).

A claimed stressor need not be corroborated in every detail, however.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The mere fact that a Veteran was stationed with a unit that was present while enemy attacks occurred strongly suggests that he was, in fact, exposed to those attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time the Veteran was stationed at the base).  In other words, a Veteran's presence with the unit at the time those attacks occurred corroborates his statement that he experienced those attacks personally. 

The Veteran resultantly should be provided another opportunity to provide further details and information regarding his claimed stressors to enable independent verification of them.

On his original application for VA compensation in September 2005, the Veteran claimed that his PTSD began in July 1968, so while in Vietnam since he said he was there was February 1967 to September 1968, and that he was treated for it during service from August 1968 to July 1969 at Fort MacArthur Base Hospital in San Diego, California.  His service treatment records (STRs) do not mention any 

such diagnosis or treatment, however, or concerning a psychiatric disorder of any sort for that matter.  Also keep in mind that VA did not adopt the PTSD nomenclature until 1980 or thereabouts, so not until well after that diagnosis and treatment is said to have occurred during his service.

The Veteran also claimed in that application, however, that he was treated from May to August 1991 by Dr. Alvarez of Pacific Care in Upland, California, for a nervous system disorder that had begun in October 1970 due to Agent Orange exposure.  In addition, on the report of a VA mental health consultation dated in September 2005, the Veteran stated that his symptoms were worse when he was separated from service, that he sought psychiatric treatment at that time, and that his symptoms improved.  So there is the possibility he was seen earlier for mental illness, albeit not necessarily for PTSD specifically, that is, aside from the treatment he claims to also have received specifically for PTSD since September 2005 at the VA Hospital in Dublin, Georgia.  If this is indeed the case, he therefore should indentify where he received this early post-service psychiatric treatment, and all necessary attempts should be made to obtain these additional records.  38 C.F.R. § 3.159(c).

Accordingly, the claim is REMANDED for the following additional development and consideration: 

1.  Ask the Veteran whether he has received any additional treatment for his PTSD or other mental illness (regardless of the specific diagnosis), the records of which have not yet been submitted or otherwise obtained.  If he has, and these additional records are not in the file, then obtain them for consideration. 

This request should include, but is not limited to, any psychiatric-related treatment received shortly after separation from service, and any treatment for a "nervous system disorder" due to herbicide exposure from May to August 1991 by Dr. Alvarez of Pacific Care in Upland, California.  

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e). 

2.  Also have the Veteran submit an additional statement containing more detail and information regarding his alleged stressors.  And for all that he provides the required level of information, attempt to verify them through all appropriate means, including but not limited to by contacting the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly known as the Center for Unit Records Research (CURR).

3.  If it is determined the Veteran is a combat Veteran to warrant consideration of his claim under 38 C.F.R. § 3.304(f)(2), or he adds stressors that would fall within the purview of the revised subpart (f)(3), or if any stressor(s) is independently confirmed by the JSRRC, schedule a VA mental status examination for a nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) his PTSD is a result of a verified stressor(s). 

The Veteran is hereby advised that his failure to report for this VA examination, if scheduled, without good cause, may have adverse consequences on this pending claim. 


The examination should include any necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be provided to and reviewed by the examiner for the Veteran's pertinent medical and other history. 

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

4.  Then readjudicate this claim for service connection for PTSD in light of this additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

